Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered February 21, 1991, convicting defendant upon his plea of guilty of the crime of criminal mischief in the second degree.
On this appeal, defendant’s only contention is that the requirement that he serve a five-year term of probation should be eliminated in the interest of justice. This probationary term, however, coupled with a sentence of six months in jail, was part of a negotiated plea agreement. Furthermore, the presentence report, which included a victim impact statement, recommended incarceration because defendant was viewed as a poor candidate for probation. Under these circumstances, we cannot say that a reduction in defendant’s sentence is warranted (see, People v Dews, 169 AD2d 886, lv denied 77 NY2d 905; People v Richards, 158 AD2d 627, lv denied 76 NY2d 741).
Weiss, P. J., Mikoll, Levine, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed.